707 S.E.2d 135 (2011)
MILLER
v.
The STATE.
No. A09A1005.
Court of Appeals of Georgia.
March 3, 2011.
Larry Chisolm, District Judge, Christine S. Barker, Assistant District Attorney, for appellant.
Michael L. Edwards, Jacksonville, for appellee.
ANDREWS, Judge.
In Miller v. State, 288 Ga. 286, 702 S.E.2d 888 (2010), the Supreme Court reversed this Court's opinion in State v. Miller, 300 Ga. App. 55, 684 S.E.2d 80 (2009). The Supreme Court held that the trial court correctly granted Ashaunte Miller's motion to suppress and reversed our judgment to the contrary. Accordingly, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is affirmed.
Judgment affirmed.
BARNES, P.J., and MILLER, P.J., concur.